Appeal by the defendant from a judgment of the County Court, Dutchess County (Hayes, J.), rendered March 18, 2002, convicting him of burglary in the first degree (four counts), robbery in the first degree (four counts), and robbery in the second degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]) we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s contention that the People were required to provide him with notice of the identification testimony of a victim is without merit. Since there was no previous identification of the defendant by the victim, no such notice was required (see CPL 710.30; People v Goodwine, 46 AD3d 702, 703 [2007]; People v Soto, 22 AD3d 511 [2005]; People v Romano, 282 AD2d 764, 765 [2001], cert denied 535 US 1020 [2002]).
The defendant’s remaining contention is without merit. Rivera, J.E, Spolzino, Garni and Leventhal, JJ., concur.